Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-5 and 8-17 in the reply filed on 03/31/2021 is acknowledged.  The traversal is on the ground(s) that all claims would incur no undue burden.  This is not found persuasive because the different features of the species would require the use of different search queries which would clearly pose a burden.
Claims 6 and 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linssen (9,278,792) in view of Davidson (8,714,387) and/or Gorlich et al. (5,901,848; hereinafter Gorlich) and/or Rapson (6,354,456).  
As to claims 1 and 17, Linssen discloses a package (31; Fig. 6) comprising a housing (14) and a slide (1) which is slidably accommodated in the housing in a sliding direction (P1), the slide comprising a bottom wall (2), and side walls (3-6) connected to the bottom wall as well as at least one flange-shaped upper edge spaced from the bottom wall which is connected to the side walls.  The flange-shaped upper edge comprises two parts (8, 9) that extend parallel to the sliding direction and each part comprises at least one hook-shaped element (11).  The housing comprises two side walls (20) with each side wall includes at least one recess (12, 13) in which one of the hook-shaped elements connected to the slide can be positioned for at least locking the slide in position in the housing which the hook-shaped elements can be moved out of the recesses against spring force, after which the slide can be moved in the sliding direction in the housing.  Linssen also discloses the other claimed limitations except for the slide includes a box comprises walls located at a distance from the side walls of the slide, and the walls of the box bound an opening being sealable by means of a foil.  Davidson teaches a package/slide (101, 103) comprising a bottom wall (122), side walls (124, 126) connected to the bottom wall, and a box (125) including walls (118) located at a distance from the side walls of the slide and the walls of the box bound an opening (114) being sealable by means of a cover (102).  Gorlich shows a tray/slide (20; Fig.s 1-6) comprising a bottom wall (the bottom wall of the outer compartment 22), side walls connected to the bottom wall, and a box (24) including walls (the walls of the inner compartment 24) located at a distance from the side walls of the slide and the walls of the box bound an opening (28) being sealable by means of a foil (30, 32).  Rapson shows a container/slide (Fig.s 1-
As to claims 2-3, Gorlich shows the bottom wall of the slide connected to intermediate walls (Fig. 2) and the intermediate walls connected at a side spaced from the bottom wall via a flange (28) to the walls of the box, the walls of the box at a side spaced from the flange are connected to a box bottom wall, and the foil covering the opening is sealed to the flange (Fig. 4).  Rapson also shows all the limitations as claimed.
As to claim 4, the slide of Linssen as modified further fails to show the flange is located closer to the bottom wall of the slide than the flange-shaped upper edge which indicates that a length of each wall of the walls of the box is shorter than a length of side wall of the side walls of the slide.  Gorlich further shows a length of each wall of the walls of the box is shorter than a length of each side wall of the side walls of the slide (Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide of Linssen as modified so the slide comprises the flange is located closer to the bottom wall of the slide than the flange-shaped upper edge to facilitate attaching the foil.
As to claim 5, Davidson teaches the cover (102) for closing the opening of the box is pivotally connected to the bottom wall of the slide.  However, the slide of Linssen as modified from the 
As to claims 8-9, see Fig. 7 of Linssen.
As to claim 10, the package of Linssen as modified from the teaching of Davidson comprises the pivotable flap (16) is connected to the slide at an opposite side of the slide as the pivotable cover.
As to claim 11, Linssen further discloses a recess (12, 13) and a hook-shaped element (11) located at a first side wall are staggered as claimed.
As to claim 12, Linssen further discloses a diagonal line between the staggered recesses in the two side walls comprises an angle of about 60 degrees with the side wall.  To the extent that Linssen fails to show the angle of at most 60 degrees with the side wall as claimed, it would have been obvious to one having ordinary skill in the art in view of to modify the package of Linssen as modified so the package is constructed with the diagonal line between the staggered recesses in the two side walls comprises the angle of at most 60 degrees with the side wall because the selection of the specific angle of the diagonal line between the staggered recesses in the two side walls such as the angle as taught by Linssen or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

As to claim 14, Linssen further discloses the hook-shaped element comprises a barb-like configuration as claimed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736